In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00171-CV

V3 CONSTRUCTION COMPANY, LLC,                §      On Appeal from the 17th District Court
Appellant
                                             §      of Tarrant County (017-314610-20)

V.                                           §      February 11, 2021

JOHN WALTER BUTLER, Appellee                 §      Memorandum Opinion by Justice Wallach

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s May 22, 2020 “Order Denying Defendant V3

Construction Company, LLC’s Amended Motion to Compel Arbitration.” It is

ordered that the trial court’s order is affirmed.

       It is further ordered that appellant V3 Construction Company, LLC shall bear

the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach